Citation Nr: 1112757	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  08-23 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel
INTRODUCTION

The appellant served on active duty from February 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  This rating action granted service connection for PTSD and assigned a 30 percent disability rating.  The effective date was determined to be June 14, 2007.  The appellant was notified of this action and he subsequently appealed claiming that his disability should be assigned a higher rating.

In a May 2009 rating decision, the RO increased the service member's disability evaluation for PTSD to 50 percent, effective June 14, 2007.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The appellant has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The record indicates that in November 2010, the appellant, along with his spouse, provided testimony at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

As the appellant is challenging the initial rating assigned for his PTSD and the record raises assertions that he is unemployable because of his service-connected disabilities, the determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the determination of the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, that issue has been noted on the front page of this action and will be discussed below.  

The issue of entitlement to service connection for neuropathy of the feet has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist to the appellant by obtaining and fully developing all relevant evidence necessary for the equitable disposition of the issues addressed in this decision.

2.  Over the course of this appeal, the appellant's PTSD has been manifested by isolation, sleep disorders, irritability, depression, nightmares, some memory loss, and, as a result of his PTSD, he has been found to be a danger to others in a working environment.

3.  Medical examiners have concluded that the appellant is unable to work because of his service-connected PTSD.

4.  TDIU is a lesser benefit than a 100 percent rating for PTSD, and the claim for TDIU and an increased rating for PTSD arose at the same time and are premised on the same evidence.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD, from the date of the appellant's original claim for benefits, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, and 4.130, Part 4, Diagnostic Code 9411 (2010).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for entitlement to TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision.

It is further noted, for references purposes, that in this matter, the appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for Veterans Claims (hereinafter the Court) has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Disability evaluations are determined by evaluating the extent to which the appellant's service-connected disabilities affect the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2010) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  With respect to the issues before the Board, the appeal does stem from a disagreement with an evaluation assigned in connection with the original grant of service connection, and as such, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).

The appellant's psychiatric condition [posttraumatic stress disorder or PTSD] has been rated pursuant to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 9411.  38 C.F.R. § 4.130 (2010) establishes a general rating formula for mental disorders.  The formula assesses disability according to the manifestation of particular symptoms, providing objective criteria for assigning a disability evaluation.  Under the criteria, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The next higher rating, a 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The highest, or 100 percent schedular evaluation, contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. Part 4, Diagnostic Code 9411 (2010).

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010).

In conjunction with his claim for benefits, the appellant underwent a VA Psychiatric Exam in October 2007.  Prior to the exam, the appellant complained of depression, sleep impairment, reduced concentration, and isolation.  It was indicated that he lived with his wife and that he had social contact with his immediate family and two other individuals.  Church and club membership was not indicated.  During the examination, it was noted that the appellant was depressed and had some difficulty concentrating.  It was further reported that the appellant was using pharmaceutical medications to help control the symptoms and manifestations he was experiencing as a result of his psychiatric disorder.  Suicidal and homicidal thoughts were not reported, and the examiner reported that the appellant was capable of performing and maintaining minimum personal hygiene.  Nevertheless, it was further annotated that the appellant avoided others and that he suffered recurrent distressing dreams and nightmares, along with sleeplessness, irritability, and outbursts of anger against all.  A Global Assessment of Functioning (GAF) score of 60 was assigned.

Another VA psychiatric examination was undertaken in July 2009.  The examiner noted that the appellant was using four prescription medications for the control and maintenance of his service-connected psychiatric disorder.  All social activities or involvement was denied.  The examiner reported that the appellant had a short attention span and memory problems.  Also reported was sleeplessness, nightmares, and increased irritability.  There was no evidence of psychoses or hallucinations.  Suicidal and homicidal ideations were also not found.  The appellant's affect, mood, and attitude were deemed to be appropriate.  It was also documented that the appellant did not experience panic attacks or homicidal thoughts, and that he still maintained good personal hygiene.  The examiner further reported that as a result of the appellant's increased isolation, the appellant was finding it more difficult to be around others.  Additional manifestations of PTSD were also noted in the examination report - hypervigilance, intrusive thoughts, nightmares, anger, detachment from others including family members, and memory loss.  A diagnosis of PTSD was given along with a secondary or overlapping diagnosis of a depressive disorder not otherwise specified.  An overall GAF score of 55 was assigned.  The examiner did comment on whether the appellant would be able to obtain and maintain gainful employment; he insinuated that the appellant's employment opportunities would be restricted by other nonservice-connected disabilities and disorders.  

The appellant's VA medical treatment records have been obtained and included in the claims folder for review.  The Board would note that from reviewing the available records, it is clear that the appellant occasionally attends therapy and obtains medications from the VA for the treatment of his mental disorder.  Of particular note is a report from April 2009.  The treatment provider indicated that the appellant was experiencing intrusive memories, flashbacks, and nightmares.  Hs concentration was impaired and he continued to suffer from anxiety.  The examiner  concluded the following:  ". . . in my opinion [the appellant is] unemployable due to the combination of interference from his PTSD symptoms and possible side effects of the medications treating this condition."  

Also contained in the claims folder are detailed reports from a Doctor W. J. Anderson, a licensed psychologist.  The reports are from May 2007, December 2007, July 2008, and April 2009.  The GAF scores from those reports are as follows:  37, 42, 42, and 39 respectively.  Conjunctively these reports show that over the course of the appeal, the appellant has been prescribed various pharmaceutical drugs for the control or leveling of his psychiatric disorder symptoms and manifestations.  Moreover, it appears from the treatment records that the appellant's only social contacts are with his immediate family.  He has, on occasion, had a friend or two that he could associate with but it does not appear that these friendships have lasted for any extended periods of time.  He does not have contact with his neighbors, and is uncomfortable with involvement with any other people.  The record is negative for any other social contact, except for limited involvement with others during therapy.

These records further show that the appellant has continued to suffer from flashbacks, hypervigilance, irritability, anxiety, and depression.  They all suggest that the appellant is unemployable as a result of the symptoms produced by his PTSD.  Of particular note is a sentence in the last examination report which reads that the appellant is "unemployable and represents a threat to any work environment."  The reports also suggest that the appellant has slowly been decompensating and finding it more and more difficult in maintaining appropriate hygiene, to including shaving and showering.  The appellant's overall prognosis has been categorized as poor and the symptoms classified as at least "severe."

In November 2010 testimony before the Board, the Veteran and his wife described his symptoms and manifestations of PTSD throughout the pendency of the appeal as totally disabling.  The Veteran described experiencing severe insomnia and dreading the beginning of the next day.  Due to difficulty dealing with anger, and frequent outbursts of anger, the Veteran stated that he preferred to be by himself.  His spouse noted that other family members, including especially the grandchildren, were afraid to be around the Veteran due to his volatility.  The Veteran stated that he avoided going out in public due to his inability to trust other people.  He stated that when he did go out, he had to situate himself such that he was able to see what was behind him and all available exits.

The medical evidence shows assignment of GAF scores ranging from 37 to 60.  A GAF score of 61 to 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF Score of 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF Score of 41 to 50 contemplates serious systems (e.g., suicidal ideation severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Finally, a GAF Score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See DSM-IV at 44-47.  A GAF score is highly probative as it relates directly to the appellant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In evaluating the appellant's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 (2010), which requires that reasonable doubt be resolved in the appellant's favor, dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  The Board finds this case nearly indistinguishable from Mittleider in that there is medical evidence of record that the appellant's psychiatric manifestations and symptoms associated with depression, cognitive difficulties, and PTSD are inextricably intertwined with one another and they cannot be separated out from each other.

Upon reviewing the record, it is the conclusion of the Board that the evidence does support an evaluation of 100 percent for PTSD.  Since the appellant started his appeal, his private GAF scores have remained more or less constant.  Yet, they do show someone who is severely handicapped by his psychiatric disorder.  Additionally, the symptoms and manifestations produced by his condition have become more severe, more pronounced, and more noticeable.  In other words, the medical evidence suggests that the appellant has been decompensating during the appeals process.  The various private examinations accomplished have noted anxiousness, anger-management problems, hypervigilance, nightmares, and irritability.  The appellant appears to have very limited social relations with family members and next-to-no social contact with others.  Most importantly, the records indicate that the appellant's memory has been affected.  Furthermore, a private examiner who has had repeated contact over the years with the appellant has noted the appellant's anger-management issues, his unemployability, and his danger to others as a result of his PTSD.  All in all, the medical evidence indicates that the appellant's manifestations and symptoms have not stabilized but have become more and more incapacitating.  More importantly, the symptoms produced by the PTSD and his other nonservice-connected psychiatric disorders appear to be overlapping and almost non-distinguishable from one another, such as was found in Mittleider.

The Board therefore concludes that the totality of the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  It is the conclusion of the Board that the appellant's overall disability picture indicates that a 100 percent evaluation should be assigned for PTSD.  38 C.F.R. § 4.7 (2010).  Hence, the appellant's claim is granted.

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Fenderson, supra.  However, the Board finds that the medical evidence demonstrates more consistently and throughout the appeal that the appellant meets the criteria for a 100 percent rating from the date of his claim.  Therefore, the assignment of staged evaluations in this case is not necessary.

Additionally, the appellant has claimed, and the medical evidence has strongly suggested and insinuated, that he is unable to work because of his service-connected disability, and in this decision, the Board finds that his service-connected psychiatric disability warrants a 100 percent evaluation.

TDIU is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2010).  The award of a 100 percent schedular rating moots the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33 (2001).

In a precedent opinion, VA's General Counsel concluded that a claim for a total disability rating based on individual unemployability for a particular service-connected disability may not be considered when, as here, a schedular 100 percent rating is in effect for a service-connected disability.  See VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999); see also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In November 2009 however, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008).  

The Bradley case, however, is distinguishable from the instant case in that in Bradley, the Court found that a TDIU rating was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to award a separate TDIU rating in addition to the 100 percent rating for PTSD would result in duplicate counting of disabilities.

The claim for TDIU and an increased rating for PTSD have been recognized as arising at the same time and involving the same evidence.  Hence the grant of the 100 percent rating renders the claim for TDIU moot.  The appeal as to the TDIU issue is therefore dismissed.





ORDER

A 100 percent rating for PTSD is granted, from the appellant's original claim for benefits, subject to the regulations governing the disbursement of monetary benefits.

The appeal for entitlement to TDIU is dismissed.


____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


